Citation Nr: 1720275	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-18 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder, to include lupus.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as due to service-connected disabilities


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1980 to August 1980, as well as service in the Army Reserves and National Guard. 

This appeal comes to the Board of Veterans' Appeals (Board) following an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a low back disorder, skin rash, and depression.  The agency of original jurisdiction (AOJ) is the VA RO in Columbia, South Carolina.  Claims for service connection for a skin rash and a low back disorder and for depression were received in June 2011 and January 2012, respectively.  

In May 2015, the Veteran testified at a Board videoconference hearing at the local RO in Columbia, South Carolina, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In April 2016, the Board remanded the issues on appeal for additional development.

The appeal is REMANDED to the AOJ.  


REMAND

Service Connection for a Low Back Disorder 

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  At a May 2016 VA examination, the Veteran reported that shortly following departure from the camp, he injured his lower back while jumping out of a truck during a period of ACDUTRA (active duty for training) in July or August 1986, he developed back pain and went to Dr. A. or Dr. W. as well as to the emergency room.  These reported private treatment records have not been requested associated with the claims file.  The AOJ should attempt to obtain the outstanding private treatment records referenced in the VA examination report. 

Next, pursuant to April 2016 Board remand instructions, the Veteran was provided with a VA examination in May 2016 to assist in determining the nature and etiology of the claimed low back disorder.  The May 2016 VA examination report notes diagnoses of lumbar spine degenerative disc disease and arthritis.  The VA examiner opined that the current lumbar spine disabilities were less likely than not related to active service or a period of ACDUTRA, including the incident of jumping from the cab of a tracker trailer during the summer 1986 period of ACDUTRA.  As part of the basis of the rationale, the VA examiner noted that the first treatment for back pain occurred in August 2004, nearly 17 years after the claimed episode, without intervening back complaints.  

Review of the record reveals that the Veteran has been treated for chronic back pain since at least 1989.  See April 2011, February 2013, and September 2015 written statements by Dr. E.W.  The Board finds that the May 2016 VA examination report is inadequate because it is based on the inaccurate factual predicate that the symptoms of back pain did not begin until 2004.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Based on the above, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the low back disorder.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Service Connection for a Skin Disorder

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

On a September 1979 enlistment physical examination report, the Veteran's skin was noted as clinically normal.  On an associated report of medical history, the Veteran denied a history of skin diseases.  Only such conditions as are recorded in examination reports at entrance into service are to be considered as noted; therefore, the Board finds that a preexisting skin disability was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).    

In a May 2016 VA examination report, the VA examiner noted that the April 1997 letter from Dr. R.N. indicates that the Veteran has had an intermittent skin rash since 1978, placing the onset of the disorder two years prior to the active duty period for basic training.  The VA examiner opined that it is less likely than not that active service caused the discoid lupus erythematosus because it preexisted service.  The VA examiner noted the normal course of discoid lupus erythematosus is one of waxing and waning, which was seen in the Veteran, because although he began having a rash in 1978, the disorder did not worsen to the point of dermatology referral for a number of years.  The VA examiner noted that any increase in ultraviolet light exposure would be expected to increase the rash and periods of decreased ultraviolet light exposure would frequently decrease the rash. 

Because the skin disorder was not "noted" at entrance into active service, the legal standard required is clear and unmistakable evidence that the skin disorder both preexisted service and was not aggravated by service.  In opining that the current diagnosed skin disability (lupus) preexisted service and was not aggravated by service, the May 2016 VA examiner used a different legal standard (of reasonable doubt) in providing the opinion.  As such, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed skin disorder.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86. 

Service Connection for Depression

Finally, as discussed in the April 2016 Board remand, the issue of service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of service connection for a skin disorder remanded herein.  A hypothetical grant of service connection for a skin disorder could change the adjudication of service connection for an acquired psychiatric disorder because the Veteran contends that the claimed depression is caused by the skin rash (because it is embarrassing).  See May 2015 Board hearing transcript at 16-17; see Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the low back disorder (and not already of record), specifically the 1986 treatment for back pain from Dr. A. or Dr. W. and the emergency room visit.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for a low back disorder.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the May 2016 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of any current low back or skin disorders.  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

A)  Is it at least as likely as not (50 percent or greater probability) that each current lumbar spine disorder was incurred in or caused by active service?  In answering the question, the VA examiner should note and discuss the April 2011, February 2013, and September 2015 written statements by Dr. E.W. noting treatment for low back pain since at least 1989.

B)  Did a skin disorder, to include discoid lupus erythematosus, clearly and unmistakably preexist entrance into service in June 1980?  

C)  If preexisting, was the preexisting disorder clearly and unmistakably not worsened during (not aggravated by) active service from June to August 1980?  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

D)  If it is the examiner's opinion that any skin disorder, to include discoid lupus erythematosus, did not preexist service OR that any preexisting disorder was not worsened during service, please offer the following direct service connection opinion:  Is it at least as likely as not (50 percent or greater probability) that each current skin disability was incurred in or caused by active service?  

3.  Then readjudicate the issues of service connection for a low back disorder, skin rash, and acquired psychiatric disorder in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The pending claim of service connection for depression is inextricably intertwined with the issue of service connection for a skin disorder.  As such, consideration of this issue must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




